TAYLOR, Judge.
The appellant, Carl Demetrius Gage, appeals from the summary denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. The appellant alleged numerous grounds for relief in his petition. No response to his petition was made by the state and no grounds for its denial were cited by the trial court. The state filed a motion to suspend the time for filing its brief, citing Rule 2(b), A.R.App.P., and requested that this cause be remanded to the Circuit Court for Mobile County so that that court may order the district attorney’s office to respond to the appellant’s petition. The state’s request is granted. This cause is therefore remanded to the Circuit Court for Mobile County for proceedings consistent with this opinion. • Return to this court should be filed within 60 days.
REMANDED WITH DIRECTIONS.
All the Judges concur.